            1:19-cv-01340-SEM-TSH # 45                Page 1 of 4                                                      E-FILED
                                                                                 Tuesday, 18 August, 2020 09:28:58 AM
                                                                                          Clerk, U.S. District Court, ILCD

                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE CENTRAL DISTRICT OF ILLINOIS

            JOE FEAZELL,                                      )
                                                              )
                 Plaintiff,                                   )
                                                              )
                          vs.                                 )        No. 19-cv-1340-SEM-TSH
                                                              )
            WEXFORD HEALTH SOURCES, et al.                    )
                                                              )
                 Defendants.                                  )

       RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR SANCTIONS

            Defendants, WEXFORD HEALTH SOURCES, INC. and DR. ANDREW TILDEN,

through their attorneys, BROWN, HAY & STEPHENS, LLP, for their Response in Opposition to

Plaintiff’s Motion for Sanctions, state as follows:

            1.   On March 23, 2020, the Court entered a Scheduling Order which, in relevant part,

directed Plaintiff to complete and return authorizations to release medical records which are

relevant to Plaintiff’s claims or Defendants’ defenses. ECF No. 14, p. 4, ¶ 7.

            2.   On May 18, 2020, Defendants subpoenaed Plaintiff’s medical records from the

University of Illinois Hospital System (hereinafter “UIC”). Ex. 1, pp. 3–9.1

            3.   On May 23, 2020, UIC responded to Defendants’ subpoena, stating that it would

need a “HIPAA authorization completed by the [Plaintiff] authorizing all components” of his

medical records before it would release his records to Defendants. Ex. 1, p. 11.

            4.   On June 3, 2020, Plaintiff was sent an authorization from UIC along with a letter

requesting that Plaintiff complete the authorization and return it to counsel, as he required to do




1
  A true and correct copy of Defendant’s subpoena, along with the University of Illinois Hospital System’s response,
is attached hereto and incorporated herein as Exhibit 1.


460138-26                                          Page 1 of 4                                               4641342
            1:19-cv-01340-SEM-TSH # 45          Page 2 of 4



under the Court’s scheduling order. A true and correct copy of this correspondence is attached

hereto and incorporated herein as Exhibit 2.

            5.    Plaintiff’s authorization was returned prior to June 11, 2020. A true and correct

copy of this returned authorization is attached hereto and incorporated herein as Exhibit 3.

            6.    On June 11, 2020, Plaintiff’s authorization was forwarded, under cover letter, to

UIC. A true and correct copy of this correspondence is attached hereto and incorporated herein as

Exhibit 4.

            7.    On June 22, 2020, UIC responded to Defendants’ June 11, 2020 letter, stating that

Defendants’ subpoena could not be complied with because the Plaintiff did not “complete the

bottom section of the authorization to release restricted information.” A true and correct copy of

this response is attached hereto and incorporated herein as Exhibit 5.

            8.    On June 24, 2020, counsel wrote Plaintiff, sending the UIC authorization along

with a request that he complete the required sections so that UIC would release Plaintiff’s medical

records to Defendants. A true and correct copy of this letter is attached hereto and incorporated

herein as Exhibit 6.

            9.    Plaintiff never returned the completed UIC authorization.

            10.   On August 3, 2020, Counsel wrote Plaintiff again, demanding that the authorization

which was sent to Plaintiff on June 24, 2020 be completed and returned. ECF No. 44, p. 6.

            11.   Rather than comply, Plaintiff filed a motion for sanctions, asserting that counsel

has “done everything to frustrate and delay giving Plaintiff the basic things in discovery[,]” and

requesting that Defendants be sanctioned by “shorten[ing] the time for discovery” and an order

that counsel “comply with those basic discovery requests.” ECF No. 44, pp. 4, 5.




460138-26                                    Page 2 of 4                                       4641342
            1:19-cv-01340-SEM-TSH # 45          Page 3 of 4



            12.   As is apparent from the correspondence in this response, the only litigant “playing

games” with the discovery process is the Plaintiff. Rather than comply with the Court’s instruction

to complete the authorizations as required, Plaintiff elects to file frivolous motions for sanctions

which misrepresent the correspondence between Plaintiff and counsel in an attempt to hoodwink

the Court.

            13.   In his motion for sanctions, Plaintiff asserts that the documents “speak for

themselves.” ECF No. 44, p. 4. In this respect only, Plaintiff is correct. The documents do speak

for themselves, and the documents demonstrate that Plaintiff has misrepresented the sequence of

events to the Court, and Plaintiffs misrepresentations are structured so as to avoid discussing his

disregard for the Court’s order.

            WHEREFORE, for the foregoing reasons, Plaintiff’s Motion for Sanctions should be

denied, Plaintiff should be ordered to complete the authorization for UIC, and Defendants should

be granted such other and further relief as this Court deems just.

                                                       Respectfully submitted,
                                                       Wexford Health Sources, Inc., and Dr.
                                                       Andrew Tilden, Defendants

            Dated: August 18, 2020              By:           /s/Anthony D. Schuering
                                                       BROWN, HAY & STEPHENS, LLP
                                                       Andrew M. Ramage, ARDC #6256554
                                                       Anthony D. Schuering, ARDC# 6333319
                                                       Brown, Hay & Stephens, LLP
                                                       205 South Fifth Street, Suite 1000
                                                       P.O. Box 2459
                                                       Springfield, IL 62705-2459
                                                       Telephone: (217) 544-8491
                                                       Facsimile: (217) 544-9609
                                                       aramage@bhslaw.com
                                                       aschuering@bhslaw.com




460138-26                                     Page 3 of 4                                      4641342
            1:19-cv-01340-SEM-TSH # 45            Page 4 of 4



                                     CERTIFICATE OF SERVICE

            I hereby certify that on August 18, 2020 I caused the foregoing document to be

electronically filed with the Clerk of Court using the CM/ECF system that will send notification

of such filing to the following:

                                                  NONE.

            I further certify that on the same date, I caused the foregoing document to be mailed to the

following non-registered participants via United States Postal Service:

                                               Legal Mail
                                       JOE FEAZELL (#B17481)
                                       Pontiac Correctional Center
                                          Inmate Mail/Parcels
                                              P.O. Box 99
                                            Pontiac, IL 61764

            Under penalties as provided by law pursuant to Section 1-109 of the Code of Civil

Procedure, the undersigned certifies that the statements set forth in this instrument are true and

correct, except as to matters therein stated to be on information and belief and as to such matters

the undersigned certifies as aforesaid that he verily believes the same to be true.



                                                                 /s/ Anthony D. Schuering




460138-26                                       Page 4 of 4                                       4641342
